 

 

£

a
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information associated with the Facebook account
Grind At Godspeed, UID: 100014374597965

cone 19 FDM(NT) ©

Ne Nee Nee Ne Ne Se”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
ml evidence of a crime;
CL] contraband, fruits of crime, or other items illegally possessed;
CL] property designed for use, intended for use, or used in committing a crime;
CJ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 USC 1951(a), 924(c), and 922(g)(1).

The application is based on these facts: See attached affidavit.

CL] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ete. — ————
a

Applicant’s signature

ATF Special Agent Frank Rutter
Printed Name and Title

Sworn to before me and signed in my presence:

pac nena of , o-O/ 9

 

Judge’s Mendgtuke

City and State: Milwaukee, Wisconsin . Nancy Joseph U.S. Magistrate Judge
y Case 2:19-mj-00970-NJ Filed 02/ AGS Pikdaeme aGHinen
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Frank Rutter, being first duly sworn, hereby depose and state as follows:

IL INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), and have been since 2015. As an ATF Agent, I have conducted firearms
trafficking investigations involving violations of 18 U.S.C. § 922(a)(6), commonly referred to as
“lying and buying” as well as investigations related to the unlawful use and possession of firearms
by previously convicted felons in violation of 18 U.S.C. § 922(g)(1). Additionally I have
conducted and participated in investigations involving violations of 18 U.S.C. § 924(c) (Use of a
firearm in furtherance of crime of violence or drug trafficking crime). I have had a variety of
formal, informal, and on the job training in the investigation of illegal firearms possession and
trafficking. I have participated in the execution of search warrants in which firearms were seized;
and I am familiar with the street name(s) of firearms and firearm related topics.

2. I have been trained in a variety of investigative and legal matters, including the
topics of Fourth Amendment searches, the drafting of search warrant affidavits, and probable
cause. J have assisted in criminal investigations, participating in surveillance, interviews, and
debriefs of arrested subjects. As aresult of this training and investigative experience, I have learned
how and why violent actors typically conduct various aspects of their criminal activities.

3. This affidavit is based upon my personal knowledge, my training and experience,
and on information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, law enforcement surveillance, physical

evidence recovered, and witnesses’ statements that I consider to be reliable as set forth herein.

Case 2:19-mj-00970-NJ Filed 02/20/20 Page 2 of 23 Document 1
 

The facts of this Affidavit are based upon information obtained from my investigation, as well as
information I have received from other law enforcement officers.

4. Based on the investigation to date, I submit that there is probable cause to believe
that Maurice Tolbert and Richard Tolbert conspired to commit and committed the armed robberies
of multiple cellular phone stores between October 2, 2019 and October 29, 2019, in violation of
Title 18, United States Code, Sections 1951(a) (Hobbs Act robbery) and 924(c) (use of a firearm
during a crime of violence). Additionally, there is probable cause that on or about October 7, 2019,
and October 29, 2019, and several other dates, Maurice Tolbert possessed firearms after having
been convicted of a felony, in violation of Title 18, United States Code, Section 922(g) (felon in
possession of a firearm).

5. This affidavit is submitted in support of an application for a search warrant for
Maurice Tolbert’s Facebook account, for evidence of Tolbert’s and others’ involvement in the
aforementioned robberies and illegal firearm possession.

6. More specifically, I seek authorization to search Facebook’s information associated
with Maurice Tolbert, who is the user associated with the Facebook account with the following

user name and ID number:

 

 

 

 

 

 

FACEBOOK NAME FACEBOOK IDENTIFICATION (UID)
Grind At Godspeed 100014374597965
7. The information I seek is stored at premises owned, maintained, controlled, or

operated by Facebook, a social networking company headquartered in Menlo Park, California,
from at least approximately December 1, 2017, to the Present.
8. Because this affidavit is submitted for the limited purpose of obtaining a search

warrant, I have not included each and every fact known to me concerning this investigation. I have

2
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 3 of 23 Document 1
 

attempted to set forth only the facts I believe are pertinent to establishing the necessary foundation
for the warrant.
Il. PROBABLE CAUSE

9. On October 2, 2019, in the morning, an employee at the AT&T store located at
3543 South 27" Street, Milwaukee, Wisconsin, reported to the Milwaukee Police Department that
at about 10:45 a.m. he had noticed a blue 4 door Hyundai Elantra backed in by a dumpster near
the store. The car was occupied by two individuals who ducked down as he drove past them. Inside
the store, the employee saw a black male approach the front door and attempt to open it. The
employee stated that since a previous armed robbery on September 20, 2019, they keep the front
door locked and only open it for customers. The subject then turned and walked away in the
direction of the Hyundai. The employee left the store and drove thru the parking lot. He saw the
subject getting into the passenger door of the Hyundai. The employee took a photograph of the
blue Hyundai with his cell phone as the car left the parking lot

10. | Based upon the witness description and the recovered surveillance footage, the
driver was a black male, wearing black clothing and weighing approximately 240 pounds. The
passenger was a black male, early 30’s, 5’8” to 5’9” tall, approximately 200 pounds, dark
complexion, wearing a white baseball cap, zippered gray hooded sweatshirt with “Everlast” across
the chest, bleached/distressed style blue jeans, black gloves, and a black sunglasses.

11. On October 2, 2019, at approximately 7:49 p.m., two masked subjects entered the
Sprint store located at 4550 South 27 Street, Milwaukee, Wisconsin. Subject #1 demanded an
employee go to the back room of the store. Subject #2, armed with a black handgun, threatened
the victims that if they moved he would shoot them. Subject #1 told Subject #2 to have the other
victims moved into the back room. The subjects demanded the employee open the safe where the

cellular telephones were kept. Once the safe was open, the cellular phones were placed into black

3
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 4 of 23 Document 1
 

 

garbage bags. The subjects fled. Sprint was a business involved in interstate commerce at the time
of the robbery.

12. Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was a black male, approximately 30 years of age, approximately 5’7” tall, approximately 365
pounds, heavy build, wearing a black hooded sweatshirt, gray pants, black shoes, gloves, and a
black face mask. Subject #2 was described as a black male, approximately 25 years of age,
approximately 5’10” tall, approximately 170 pounds, medium build, wearing a zippered gray
hooded sweatshirt with “Everlast” across the chest, bleached/distressed style blue jeans, gloves,
and a black mask. The firearm, which was brandished during the robbery, was described as a black,
semi-automatic handgun.

13. | Lawenforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured the subjects exiting from and fleeing in a blue Hyundai Elantra.

14. On October 7, 2019, at approximately 12:18 p.m., an armed and masked subject
entered the Sprint store located at 1316 South 1st Street, in Milwaukee, Wisconsin. The subject
was armed with a handgun. The subject demanded phones to be placed into the bag he produced.
The subject ordered them to hurry or he would shoot. After the phones were placed into the bag,
the subject fled and was observed entering a blue hatchback sedan parked in front of the store.
Over 20 devices were taken in the robbery. Sprint was a business involved in interstate commerce
at the time of the robbery.

15. | Based upon witnesses’ descriptions and the recovered surveillance footage, the
subject is described as a black male, approximately 230 pounds, heavy build, wearing a black ski
mask, black hooded sweatshirt, gray jogging pants and gloves. The firearm, which was brandished

during the robbery, was described as a black semi-automatic handgun.

4
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 5 of 23 Document 1
16. Law enforcement collected video from the Sprint store and conducted a canvas in
the area, which resulted in several surveillance videos being recovered and reviewed. These videos
captured a blue Nissan Versa parked in the area before the robbery, from which the subject exited.
After the robbery, the subject returned to the vehicle and put the black garbage bag in the trunk.
The subject then drove away. The rear of the Versa had the make and model identifiers covered.

17. On October 29, 2019, at approximately 11:34 a.m., two masked subjects entered
the T-Mobile store, located at 1528 South 108" Street, West Allis, Wisconsin. One subject was
armed with a silver and black handgun. The victims were forced into a back room of the store and
told to lie down. A store employee was told to open the safe containing cell phones and another
safe that contained cash. The phones were placed into black garbage bags. The cash, consisting of
two $100 bills, two $50 bills, and rolls of quarters, was taken. The subjects then fled the store. T-
Mobile was a business involved in interstate commerce at the time of the robbery.

18. | Based upon witnesses’ descriptions and the recovered surveillance footage, Subject
#1 was described as a black male, possibly in his 30s, 5’8” to 5’9” tall, approximately 250 pounds,
wearing a gray ski mask, dark navy blue puffy jacket, and gloves. Subject #2 was described as a
black male, possibly in his 30s, approximately 6°0” tall, approximately 200 pounds, wearing a
gray mask, dark clothing, and gloves. The firearm, which was brandished during the robbery, was
described as a silver and black semi-automatic handgun.

19. Responding squads tracked the subject vehicle, identified as a blue Hyundai
Elantra, which fled at a high rate of speed when officers attempted to stop the vehicle. As squads
pursued the Elantra, it crashed in the alley in the 1300 block of South 37" Street, Milwaukee.
Richard Tolbert exited the front passenger door and attempted to flee on foot but had a physical
injury and was taken into custody. After a police perimeter was established and officers conducted

a search of the area, Maurice Tolbert was taken into custody hiding in some foliage at the rear of

5
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 6 of 23 Document 1
1313 South 35" Street. Law enforcement recovered the key fob to the Elantra where Maurice
Tolbert was hiding.

20. | The make and model emblems of the Elantra were covered with black electrical
tape and a Wisconsin license plate, which was subsequently determined to have been reported as
stolen, was attached over the Illinois plate registered to the Elantra, AZ-31096.

21. Along the flight path of the Elantra, officers recovered a loaded Taurus G2C 9mm
silver and black handgun, bearing serial number TMD66339. This firearm had previously traveled
in interstate commerce.

22. A Wisconsin State search warrant was executed on the Elantra. The items stolen
from the T-Mobile were recovered in the trunk. Clothing, masks, and gloves consistent with the
witnesses’ descriptions and surveillance video in the T-Mobile robbery were located in the Elantra.
Additionally, a black mask consistent with the masks worn in the October 2, 2019 and October 7,
2019 robberies was recovered from the Elantra. No personal cell phones were recovered.

23. A check of the Milwaukee County Criminal Justice Facility records for Maurice
Tolbert reflected that A.P., 18XX West Wells, Milwaukee, WI, with phone number 414-865-3055
was listed as his emergency contact.

24, | OnNovember 1, 2019, at approximately 12:50 p.m., Maurice Tolbert called phone
number 414-865-3055 from custody. During the recorded call, Maurice Tolbert identified the
female as “Angel.” He further provided her with the passcode to his phone, 329726, and
information associated with his Apple ID (Grindfamilyl @gmail.com, Lovelifeloyalty12). Based
on that phone conversation, it was reasonable to assume that A.P. was in possession of Maurice
Tolbert’s phone and had access to Maurice Tolbert’s stored iCloud information.

25. Based on my training and experience, I know that evidence of armed robberies is

commonly found on the cellular phones belonging to the armed robber(s). This evidence often

6
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 7 of 23 Document 1
 

 

includes web-based searches for cellular telephone stores, contacts with individuals who purchased
the stolen devices after the robberies, photographs of robbery proceeds or firearms used, price lists
for the stolen phones, communication with co-conspirators, discussions related to, and the source
of, any weapons used, and other similar evidence. In addition, I know that evidence found on
cellular devices is commonly backed up, or stored, in “cloud” type services in the event a device
is lost, stolen or damaged. As a result, law enforcement seeks access to Maurice Tolbert’s stored
iCloud information.

26. Records show that the recovered handgun, the Taurus G2C 9mm pistol bearing
serial number TMD66339, was purchased by A.P. on October 6, 2019, the day before the October
7, 2019 Sprint robbery in which a consistent handgun was brandished. A.P. purchased the handgun
at Dunham’s Discount Sports, at 2550 South 108” Street, West Allis, WI. The purchase records
reflect that A.P. provided her address as 11XX South Layton Blvd., Milwaukee, Wisconsin.

27. Maurice Tolbert is a convicted felon, and is therefore not lawfully allowed to
purchase or possess a firearm himself.

28. On November 13, 2019, a Milwaukee Police Officer observed a gray Jeep Grand
Cherokee with a REO Motors Dealer placard parked across the street from the apartment located
at 508 North 28" Street. The Officer recorded the VIN on the vehicle as 1J4RR6GT8BC558075.
A query of VIN 1J4RR6GT8BC558075 identified the registered owner as A.P., with listed address
of 11XX South Layton Blvd., Milwaukee, Wisconsin, license plate AHC-6404.

29. On November 14, 2019, law enforcement conducted surveillance at 508 North 28"
Street, Milwaukee, WI. At approximately 6:40 a.m., officers observed A.P. exit the apartment and
brush snow off the gray Jeep Cherokee bearing REO Motors Dealer placard. A.P. returned to 508
North 28" Street and exited a few minutes later with two children. They entered the Grand

Cherokee and departed.

7
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 8 of 23 Document 1
 

30. On November 15, 2019, law enforcement officers executed a federal search warrant
on the residence at 508 N. 28" Street, in Milwaukee. Various items of evidentiary value were
recovered including, but not limited to, firearm boxes and records, ammunition, firearm
magazines, cellular devices, and drug paraphernalia such as a “kilo press.” Officers also recovered
some of the clothing consistent with the clothing worn by one of the suspects in the October 2,
2019 robbery and the October 7, 2019 robbery.

31. Additionally, A.P. was interviewed regarding her knowledge of and involvement
in the criminal violations being investigated. During this interview, A.P. explained that she had
purchased multiple firearms for her boyfriend, Maurice Tolbert, who she knew to be a convicted
felon. Ultimately, A.P. admitted to purchasing at least five firearms for Maurice Tolbert. A.P.
explained that she does not know how firearms operate, and would never have purchased a firearm
on her own because she felt she did not need to own firearms. Maurice Tolbert accompanied her
to the gun stores, selected the firearms, and provided the cash to purchase the firearms on all but
two (2) occasions. Maurice Tolbert then was the primary owner of the firearm. A.P. explained
instances when Maurice Tolbert would return home and state he had been robbed and someone
had stolen his firearm which would lead to her purchasing another firearm for him.

32.  A.P. viewed still photos from the October 2, 2019 casing incident and robbery and
the October 7, 2019 robbery. A.P. identified the suspect in the October 2, 2019 casing incident as
someone who “favored” Richard Tolbert, although she had only seen Richard Tolbert on a couple
of occasions. A.P. identified the firearm in the October 7, 2019 robbery as the firearm she
purchased on October 6, 2019 from Dunham’s for Maurice Tolbert.

33. During the interview with investigators, AP. provided her telephone number as

414-865-3055 and provided Maurice Tolbert’s telephone number as 312-978-8447.

8
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 9 of 23 Document 1
 

34.

Since A.P.’s interview, investigators have obtained firearms purchase records from

several federal firearms dealers. In total, investigators have collected documents showing that

A.P. has purchased at least six firearms since 2013. Those records reflect that on the following

dates, A.P. purchased the following firearms:

a.

January 6, 2013 — A.P. purchased one (1) firearm from Cabela’s (FFL: 3-41-02642)
located at 20200 Rogers Drive in Rogers, MN.
i. Manufacturer: North American Arms, Model: Mini, SN: E244884, Type:
Revolver, Caliber: .22
December 1, 2017 — A.P. purchased one (1) firearm from Cabela’s (FFL: 3-41-
04460) located at 8400 Hudson Road, Woodbury, MN.
i. Manufacturer: Sccy Ind., Model: CPX-2, SN: 550661, Type: Pistol, Caliber:
9mm
March 11, 2019 — A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-
31-09388) located at 6802 118" Avenue, Kenosha, WI.
i. Manufacturer: Taurus International, Model G2C, SN: TLO79819, Type:
Pistol, Caliber: 9mm
April 11, 2019 — A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-
31-09388) located at 6802 1 18 Avenue, Kenosha, WI.
i. Manufacturer: Glock, Model 26, SN: BGBS346, Type: Pistol, Caliber:
9mm
May 20, 2019 — A.P. purchased one (1) firearm from Gander Outdoors (FFL: 3-31-
09388) located at 6802 118" Avenue, Kenosha, WI.
i. Manufacturer: Taurus International, Model G2C, SN: TMA80238, Type:

Pistol, Caliber: 9mm

9

Case 2:19-mj-00970-NJ Filed 02/20/20 Page 10 of 23 Document 1
 

f. October 6, 2019 — A.P. purchased one (1) firearm from Dunham’s (FFL: 3-39-
17457) located at 2550 S. 108" Street, West Allis, WI.
i. Manufacturer: Taurus International, Model: G2C, SN: TMD66339, Type:
Pistol, Caliber: 9mm

35. On November 19, 2019, SA Rutter reviewed publicly viewable portions of
Facebook accounts and located Facebook profile with vanity name “Grind At Godspeed”
(Facebook User ID 100014374597965).

36. SA Rutter located a Minnesota Department of Transportation (DOT) driver’s
license image (dated 4/23/18) of Maurice Tolbert and compared it to the publicly viewable images
on the aforementioned Facebook page “Grind At Godspeed” — ID 100014374597965. The images
appeared consistent and to represent the same individual.

37. During further review of the publicly viewable portion of the Facebook page “Grind
At Godspeed” — ID 100014374597965, SA Rutter located multiple links to a YouTube music video
titled “HE SAY SHE SAY MR.GRIND F/ AK OF DO OR DIE (OFFICIAL VIDEO).” This video
was posted June 20, 2019 by “Mr. Grind.” In the video, Maurice Tolbert is in possession of what
appeared to be a small Glock-style handgun with an extended magazine. Below are two (2)

screenshots from the aforementioned video.

10
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 11 of 23 Document 1
38. The handgun shown in the video appears consistent with the Glock model 26 pistol

purchased by A.P. on April 11, 2019. Additionally, three (3) Glock 9mm magazines were

i
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 12 of 23 Document 1

 
 

 

recovered during the aforementioned search warrant at 508 N. 28" Street in Milwaukee, WI on
November 15, 2019.

39. Based upon my training and experience, I know that individuals often post
photographs and other messages containing information relevant to their involvement in crimes.
For example, a search of Facebook will reveal photographs of Maurice Tolbert and others that are
not publicly viewable and may portray Tolbert wearing clothing consistent with the one of the
subjects in the robberies. In addition, individuals often post photographs or other information to
Facebook identifying their whereabouts or reflecting their expenditure of robbery proceeds.
Similarly, individuals who possess firearms often post photographs or other messages indicative
of firearm possession to the Facebook account.

Il. FACEBOOK INFORMATION

40. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news, photographs,
videos, and other information with other Facebook users, and sometimes with the general public.

41. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include the
user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers (for password retrieval), physical address (including city, state, and
zip code), telephone numbers, screen names, websites, and other personal identifiers. Facebook
also assigns a user identification number to each account.

42. | Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

12
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 13 of 23 Document 1
 

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about the
user’s “Friends,” such as profile changes, upcoming events, and birthdays.

43. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

44. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items available
elsewhere on the Internet. Facebook users can also post information about upcoming “events,”
such as social occasions, by listing the event’s time, location, host, and guest list. In addition,
Facebook users can “check in” to particular locations or add their geographic locations to their
Facebook posts, thereby revealing their geographic locations at particular dates and times. A
particular user’s profile page also includes a “Wall,” which is a space where the user and his or
her “Friends” can post messages, attachments, and links that will typically be visible to anyone
who can view the user’s profile.

45. Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It also

; ; 3
Case 2:19-mj-00970-NJ Filed o2/bd/20 Page 14 of 23 Document 1
 

provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a
user is tagged in a photo or video, he or she receives a notification of the tag and a link to see the
photo or video. For Facebook’s purposes, the photos and videos associated with a user’s account
will include all photos and videos uploaded by that user that have not been deleted, as well as all
photos and videos uploaded by any user that have that user tagged in them.

46. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other information.
Facebook users can also post comments on the Facebook profiles of other users or on their own
profiles; such comments are typically associated with a specific posting or item on the profile. In
addition, Facebook has a Chat feature that allows users to send and receive instant messages
through Facebook. These chat communications are stored in the chat history for the account.
Facebook also has a Video Calling feature, and although Facebook does not record the calls
themselves, it does keep records of the date of each call.

47. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

48. Facebook has a “like” feature that allows users to give positive feedback or connect
to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or
content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of
particular Facebook pages.

49. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

50. | Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log includes

14
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 15 of 23 Document 1
 

 

stories and photos that the user has been tagged in, as well as connections made through the
account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

51. Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

52. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes,” which are
free and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

53. Facebook also has a Marketplace feature, which allows users to post free classified
ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

54. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access or
use of that application may appear on the user’s profile page.

55. | Some Facebook pages are affiliated with groups of users, rather than one individual
user. Membership in the group is monitored and regulated by the administrator or head of the
group, who can invite new members and reject or accept requests by users to enter. Facebook can
identify all users who are currently registered to a particular group and can identify the
administrator and/or creator of the group. Facebook uses the term “Group Contact Info” to
describe the contact information for the group’s creator and/or administrator, as well as a PDF of

the current status of the group profile page.

15
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 16 of 23 Document 1
 

56. Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

57. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.
These logs may contain information about the actions taken by the user ID or IP address on
Facebook, including information about the type of action, the date and time of the action, and the
user ID and IP address associated with the action. For example, if a user views a Facebook profile,
that user’s IP log would reflect the fact that the user viewed the profile, and would show when and
from what IP address the user did so.

58. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the service
(including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

16
Case 2:19-mj-00970-NJ_ Filed 02/20/20 Page 17 of 23 Document 1
 

 

59. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data retained by
Facebook, can indicate who has used or controlled the Facebook account. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at a residence. For example, profile contact information, private messaging logs, status updates,
and tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access their
accounts along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic context of the
account access and use relating to the crime under investigation. Such information allows
investigators to understand the geographic and chronological context of Facebook access, use, and
events relating to the crime under investigation. Additionally, Facebook builds geo-location into
some of its services. Geo-location allows, for example, users to “tag” their location in posts and
Facebook “friends” to locate each other. This geographic and timeline information may tend to
either inculpate or exculpate the Facebook account owner. Last, Facebook account activity may
provide relevant insight into the Facebook account owner’s state of mind as it relates to the offense
under investigation. For example, information on the Facebook account may indicate the owner’s

motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

17
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 18 of 23 Document 1
 

 

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from
law enforcement).

60. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction information,
and other account information.

IV. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

61. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment.

V. CONCLUSION

62. Based upon the facts contained within this affidavit, I believe that probable cause
exists to search Maurice Tolbert’s Facebook Account, as further described in Attachment A, for
further evidence of his and others’ involvement in the armed robberies and illegal possession of

firearms as described above.

18
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 19 of 23 Document 1
 

ATTACHMENT A
Property to Be Searched

To the extent that the information described in Attachment B is within the possession,
custody, or control of Facebook, Facebook is required to disclose to the government the

information, for the dates of December 1, 2017, to the Present, for the following account:

 

 

 

 

 

 

FACEBOOK NAME FACEBOOK IDENTIFICATION (UID)
Grind At Godspeed 100014374597965
19

Case 2:19-mj-00970-NJ Filed 02/20/20 Page 20 of 23 Document 1
 

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, including any messages, records, files, logs, or information that

have been deleted but are still available to Facebook, or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following information to the

government for each user ID listed in Attachment A:

a.

All contact and personal identifying information, including: full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

All photos uploaded by that user ID and all photos uploaded by any user that have
that user tagged in them;

All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which
the user is amember, including the groups’ Facebook group identification numbers;
future and past event postings; rejected “Friend” requests; comments; gifts; pokes;

tags; and information about the user’s access and use of Facebook applications;

20

Case 2:19-mj-00970-NJ Filed 02/20/20 Page 21 of 23 Document 1
 

I.

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support

services and records of actions taken.

Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence, and

instrumentalities of violations of 18 U.S.C. §§ 1951(a) (Hobbs Act robbery), 924(c) (use of a

21

Case 2:19-mj-00970-NJ Filed 02/20/20 Page 22 of 23 Document 1
 

firearm during crime of violence), and 922(g) (felon in possession of a firearm) since December
1, 2017, through the Present, for the user ID identified on Attachment A, information pertaining
to the following matters:

(a) The relevant offense conduct, any preparatory steps taken in furtherance of the
criminal scheme, and communications between Maurice Tolbert and others related
to the relevant offense conduct of cell phone store robberies or the sales of
electronic devices or Maurice Tolbert’s or others’ possession of firearms.

(b) Evidence indicating how and when the Facebook account was accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to the
crimes under investigation;

(d) The identity of the person(s) who created or used the user ID; and

(e) The identity of the person(s) who communicated with the user ID about matters

relating to relevant offense conduct of robberies or illegal possession of firearms.

22
Case 2:19-mj-00970-NJ Filed 02/20/20 Page 23 of 23 Document 1
